
	

114 S1410 IS: Treatment and Recovery Investment Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1410
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide grants to improve the treatment of substance use
			 disorders.
	
	
		1.Short title
 This Act may be cited as the Treatment and Recovery Investment Act.
 2.Opioid treatment and recovery initiativeSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended—
 (1)by redesignating the second section 514 relating to the methamphetamine and amphetamine treatment initiative (42 U.S.C. 290bb–9) as section 514B; and
 (2)by adding at the end the following:  514C.Opioid treatment and recovery initiative (a)Grants (1)Authority to make grantsThe Director of the Center for Substance Abuse Treatment may award grants to the State agencies responsible for administering funds received under the substance abuse prevention and treatment block grant program under title XIX, units of local government that have a high rate, or have had a rapid increase, in the use of, or death related to the use of, heroin or other opioids, including prescription opioids, and Indian tribes or tribal organizations (as defined in section 4 of the Indian Health Care Improvement Act), in order to permit such entities to expand evidence-based treatment activities and related recovery services in the specific geographical areas of such entities where there exists a need to address the use of, or death related to the use of, heroin or other opioids.
 (2)RecipientsGrants awarded under paragraph (1) shall be directed to the substance abuse directors of the States and the appropriate tribal government authorities of the Indian tribes.
 (3)Nature of activitiesGrant funds awarded under paragraph (1) shall be used for activities that are based on reliable scientific evidence of efficacy in the treatment of problems related to the use or misuse of heroin or other opioids.
 (b)Geographic distributionThe Director shall ensure that grants awarded under subsection (a) are distributed equitably among the various regions of the United States and among rural, urban, and suburban areas that are affected by the use of heroin or other opioids.
 (c)Evaluation and reportingA State agency, unit of local government, or Indian tribe or tribal organization receiving a grant under subsection (a) shall provide the Director with aggregate data and other information determined by the Director to be necessary to enable the Director—
 (1)to evaluate the success of the grant program involved in achieving its purposes; and (2)to prepare and submit the report to Congress on an annual basis.
 (d)Additional activitiesIn carrying out this section, the Director shall— (1)disseminate widely such findings derived from the evaluation conducted under subsection (c) as the Director considers appropriate;
 (2)provide States, Indian tribes, and tribal organizations, and health care providers with technical assistance in connection with the provision of evidence-based treatment for problems related to heroin and other opioids; and
 (3)give priority to applications for grants under this section that support recovery and related services as a critical component of the grant program, including comprehensive social services that assist with housing, employment, or education.
							(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section, $27,000,000 for fiscal year 2016, and such sums as may be necessary for each of fiscal years 2016 through 2020.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year under paragraph (1), the lesser of 5 percent of such funds or $1,000,000 shall be available to the Director for purposes of carrying out subsection (c)..
 3.Grants for enhancing primary care access for opioid dependent pregnant and parenting womenSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.), as amended by section 2, is further amended by adding at the end the following:
			
				514D.Grants for enhancing primary care access for opioid dependent pregnant and parenting women
 (a)In generalThe Director of the Center for Substance Abuse Treatment shall award grants to State substance abuse agencies, Indian tribes or tribal organizations (as defined in section 4 of the Indian Health Care Improvement Act), and public nonprofit entities for the purpose of enhancing access to primary care and related services for pregnant and parenting women diagnosed with opioid dependence.
 (b)Use of fundsAmount awarded under a grant under subsection (a) may be used to assist health care providers or facilities caring for pregnant and parenting opioid dependent women to provide the following services:
 (1)Clinically appropriate trauma informed gender-specific services that are based on reliable scientific evidence of efficacy in the treatment of problems related to substance use disorder.
 (2)Prenatal and postpartum care. (3)Child care for infants and other children under the age of 18 of the opioid dependent woman.
 (4)Prevention and wellness services, including nutrition education, exercise instruction, and training in other life and coping skills.
 (5)Developmental and therapeutic services for children of opioid dependent woman. (6)Domestic violence services.
 (7)Educational services for women on proper care for newborns with neonatal abstinence syndrome and other clinical indications for newborns related to substance use during pregnancy.
 (8)Parenting courses. (9)HIV/AIDS and Hepatitis C care and services.
 (10)Dental services. (11)Recovery coaches and mentors that can assist in supporting the opioid dependent woman in achieving long term recovery according to the needs of the woman.
 (12)Case management services, including assistance in establishing eligibility for public programs, housing assistance, job training, educational or vocational opportunities, transportation, and other related activities.
 (c)Length of grantEach grant awarded under subsection (a) shall be for a period of 5 years. (d)Additional activitiesThe Director shall—
 (1)collect and evaluate data regarding activities supported by grants awarded under subsection (a); (2)give priority in awarding grants to applicants that are meeting a geographical need for substance use disorder services for pregnant, postpartum or parenting women; and
 (3)give priority in awarding grants to entities that are collaborating with State health care, public health, criminal justice, and child welfare agencies as well as local Federally qualified health centers for the purpose of enhancing access to primary care and related services for pregnant and parenting women diagnosed with opioid dependence.
						(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section, $15,000,000 for fiscal year 2016, and such sums as may be necessary for each of fiscal years 2016 through 2020.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, the lesser of 5 percent of such funds or $1,000,000 shall be available to the Director for purposes of carrying out subsection (d)..
 4.Adolescent treatment programsSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.), as amended by section 3, is further amended by adding at the end the following:
			
				514E.Grants to improve access to treatment and recovery for adolescents
 (a)In generalThe Secretary, acting through the Director of the Center for Substance Abuse Treatment, shall award grants, contracts, or cooperative agreements to eligible State substance abuse agencies and other entities determined appropriate by the Director for the purpose of increasing the capacity of substance use disorder treatment and recovery services for adolescents.
 (b)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under subsection (a) an entity shall—
 (1)prepare and submit to the Director an application at such time, in such manner, and contain such information as the Director may require, including a plan for the evaluation of any activities carried out with the funds provided under this section;
 (2)ensure that all entities receiving support under the grant, contract, or cooperative agreement comply with all applicable State licensure or certification requirements regarding the provision of the services involved; and
 (3)provide the Director with periodic evaluations of the progress of the activities funded under this section and an evaluation at the completion of such activities, as the Director determines to be appropriate.
 (c)PriorityIn awarding grants, contracts, and cooperative agreements under subsection (a), the Director shall give priority to applicants who propose to fill a demonstrated geographic need for adolescent specific residential treatment services.
 (d)Use of fundsAmounts awarded under grants, contracts, or cooperative agreements under this section may be used to enable health care providers or facilities that provide treatment and recovery assistance for adolescents with a substance use disorder to provide the following services:
 (1)Individualized patient centered care that is specific to circumstances of the individual patient. (2)Clinically appropriate, trauma-informed, gender-specific and age appropriate treatment services that are based on reliable scientific evidence of efficacy in the treatment of problems related to substance use disorders.
 (3)Clinically appropriate care to address treatment for substance use and any co-occurring physical and mental health disorders at the same location, and through access to primary care services.
 (4)Coordination of treatment services with recovery and other social support, including educational, vocational training, assistance with the juvenile justice system, child welfare, and mental health agencies.
 (5)Aftercare and long-term recovery support, including peer support services. (e)Duration of assistanceGrants, contracts, and cooperative agreements awarded under subsection (a) shall be for a period of not to exceed 5 years.
 (f)Additional activitiesThe Director shall— (1)collect and evaluate the activities carried out with amount received under subsection (a);
 (2)disseminate widely such significant information derived from the evaluation as the Secretary considers appropriate.
						(g)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section, $25,000,000 for fiscal year 2016, and such sums as may be necessary for each of fiscal years 2016 through 2020.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, the lesser of 5 percent of such funds or $1,000,000 shall be available to the Director for purposes of carrying out subsection (f)..
 5.Grants to enhance and expand recovery support servicesSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.), as amended by section 4, is further amended by adding at the end the following:
			
				514F.Grants to enhance and expand recovery support services
 (a)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to State substance abuse agencies and non-profit organizations to develop, expand, and enhance recovery support services for individuals with substance use disorders.
 (b)Eligible entitiesIn the case of an applicant that is not a State substance abuse agency, to be eligible to receive a grant under this section, the entity shall—
 (1)prepare and submit to the Secretary an application at such time, in such manner, and contain such information as the Secretary may require, including a plan for the evaluation of any activities carried out with the funds provided under this section;
 (2)demonstrate the inclusion of individuals in recovery from a substance use disorder in leadership levels or governing bodies of the entity;
 (3)have as a primary mission the provision of long-term recovery support for substance use disorders; and
 (4)be accredited by the Council on the Accreditation of Peer Recovery Support Services or meet any applicable State certification requirements regarding the provision of the recovery services involved.
 (c)Use of fundsAmounts awarded under a grant under this section shall be used to provide for the following activities:
 (1)Educating and mentoring that assists individuals and families with substance use disorders in navigating systems of care.
 (2)Peer recovery support services which include peer coaching and mentoring. (3)Recovery-focused community education and outreach programs, including training on the use of all forms of opioid overdose antagonists used to counter the effects of an overdose.
 (4)Training, mentoring, and education to develop and enhance peer mentoring and coaching. (5)Programs aimed at identifying and reducing stigma and discriminatory practices that serve as barriers to substance use disorder recovery and treatment of these disorders.
 (6)Developing partnerships between networks that support recovery and other community organizations and services, including—
 (A)public and private substance use disorder treatment programs and systems; (B)health care providers;
 (C)recovery-focused addiction and recovery professionals; (D)faith-based organizations;
 (E)organizations focused on criminal justice reform; (F)schools; and
 (G)social service agencies in the community, including educational, juvenile justice, child welfare, housing and mental health agencies.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $7,000,000 for fiscal year 2016, and such sums as may be necessary for each of fiscal years 2016 through 2020..
 6.Increasing the authorization of the substance abuse prevention and treatment block grantSection 1935(a) of the Public Health Service Act (42 U.S.C. 300x–35(a)) is amended by striking $2,000,000,000 for fiscal year 2001, and such sums as may be necessary for each of the fiscal years 2002 and 2003 and inserting $2,270,000,000 for fiscal year 2016. For each fiscal year beginning with fiscal year 2017, there are authorized to be so appropriated, an amount equal to the amount authorized for the previous fiscal year under this subsection increased by the annual percentage increase in the Consumer Price Index for such year.
 7.Study on treatment infrastructureNot later than one year after the date of enactment of this Act, the Comptroller General of the United States shall initiate an evaluation, and submit to Congress a report, of the in-patient and outpatient treatment capacity, availability, and needs of the United States, which shall include—
 (1)the capacity of acute residential or inpatient detoxification programs; (2)the capacity of inpatient clinical stabilization programs, transitional residential support services, and residential rehabilitation programs;
 (3)the capacity of demographic specific residential or inpatient treatment programs, such as those designed for pregnant women or adolescents;
 (4)geographical differences of the availability of residential and outpatient treatment and recovery options for substance use disorders across the continuum of care;
 (5)the availability of residential and outpatient treatment programs that offer treatment options based on reliable scientific evidence of efficacy for the treatment of substance use disorders, including the use of Food and Drug Administration-approved medicines and evidence-based nonpharmacological therapies;
 (6)the number of patients in residential and specialty outpatient treatment services for substance use disorders; and
 (7)an assessment of the need for residential and outpatient treatment for substance use disorders across the continuum of care.
			
